Argued: November 3, 2022



                                                                                            IN THE COURT OF APPEALS

                                                                                                   OF MARYLAND


                                                                                                         Misc. No. 3


                                                                                                September Term, 2022




                                                                                        IN THE MATTER OF THE APPLICATION
                                                                                        OF WILLIAM WALLACE MONTIER FOR
                                                                                       ADMISSION TO THE BAR OF MARYLAND




                                                                                           Fader, C.J.
                                                                                           Watts
                                                                                           Hotten
                                                                                           Booth
                                                                                           Biran
                                                                                           Gould
                                                                                           Eaves

                                                                                                                  JJ.


                                                                                                ORDER

     Pursuant to Maryland Uniform Electronic Legal
    Materials Act
    (§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                          Filed: November 7, 2022
                         2022-11-07
                         12:31-05:00



    Suzanne C. Johnson, Clerk
IN THE MATTER OF THE APPLICATION                    *       IN THE

OF WILLIAM WALLACE MONTIER                          *       COURT OF APPEALS

FOR ADMISSION TO THE                                *       OF MARYLAND

BAR OF MARYLAND                                     *       Misc. No. 3

                                                    *       September Term, 2022


                                         ORDER


              The Court having considered the adverse recommendations of the Character

Committee for the Third Appellate Judicial Circuit and the favorable recommendation of

the State Board of Law Examiners concerning the application of William Wallace Montier

for admission to the Bar of Maryland, it is this 7th day of November, 2022



              ORDERED, by the Court of Appeals of Maryland, a majority of the Court

concurring, that the favorable recommendations of the Character Committee for the Third

Appellate Judicial Circuit and State Board of Law Examiners are accepted, and it is further



              ORDERED, that the applicant, upon taking the oath prescribed by statute,

be admitted to the practice of law in this State.




                                                          /s/ Matthew J. Fader
                                                               Chief Judge